PER CURIAM.
After trial in Division 3 of the Circuit Court, Sixteenth Judicial Circuit, on a charge of first degree robbery, the jury found defendant guilty and assessed his punishment at ten years. Defendant had taken the stand and his testimony confesses every element of the offense. As stated by his counsel in closing argument: “This really amounts to a plea of guilty to a jury.”
Defendant’s counsel in that closing jury argument also stated that the jury was “the court of last resort to this young man” because “[tjhere will be no appeal. * * * An appeal would be frivolous.” Notwithstanding that statement, defendant has now appealed to this Court. The grounds assigned as error are that the trial court admitted in evidence and permitted the State to display weapons which were not alleged to have been used by the defendant, but which had been used in the course of the robbery by defendant’s confederates.
No error of law appears in those respects. State v. Romprey, 339 S.W.2d 746 (Mo. banc 1960); Garton v. State, 454 S. W.2d 522 (Mo. 1970); State v. Thompson, 299 S.W.2d 468 (Mo. 1957); State v. Wynne, 353 Mo. 276, 182 S.W.2d 294 (Mo. 1944). An extended opinion in this case would have no precedential value, and the judgment is therefore affirmed under the provisions of Rule 84.16(b), V.A.M.R.